Citation Nr: 0807135	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  05-25 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.	Entitlement to an evaluation in excess of 30 percent for 
gastritis with gastroesophageal reflux disease (GERD) 
(hereinafter referred to as a "gastrointestinal 
disability").

2.	Entitlement to service connection for a dental disorder 
to include for treatment purposes, and to include as 
secondary to the veteran's service-connected 
gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from July 1970 to 
July 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs Regional Office and Insurance Center (RO) in 
Philadelphia, Pennsylvania.

The veteran was scheduled for a hearing before a Veterans Law 
Judge at the RO in December 2007, but failed to report and 
did not request that the hearing be rescheduled.  As such, 
the Board believes all due process requirements were met with 
regard to his hearing request.

The Board notes that in his July 2004 notice of disagreement, 
the veteran said he was unable to work due to a back disorder 
but in his August 2005 substantive appeal said his injuries 
prevented him from working.  It is unclear if, by this 
statement, the veteran seeks to raise a claim for a total 
rating based upon individual unemployability due to service-
connected disabilities (TDIU).  If so, either the veteran or 
his representative should contact the RO and file a formal 
claim for this benefit.

The matter of the veteran's claim for service connection for 
a dental disorder to include for treatment purposes, and to 
include as secondary to the veteran's service-connected 
gastrointestinal disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that the veteran's service-
connected gastrointestinal disability is manifested by more 
than clinical findings of gastritis and episodes of 
occasional dysphagia for a pill, without clinical findings of 
recurrent ulcer, vomiting, hematemesis, anemia, or weight 
loss reflective of severe impairment of health, nor is there 
is evidence of severe hemorrhages, or large ulcerated or 
eroded areas, or ulcer disability productive of definite 
impairment of health.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for the veteran's service-connected gastritis with GERD are 
not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.27, 4.114, 
Diagnostic Code (DC) 7346-7307 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a November 
2006 letter, and in the November 2006 and March 2007 
supplemental statements of the case, the RO provided the 
veteran with notice consistent with the Court's holding in 
Dingess/Hartman.  Further, as the appellant's claim for an 
increased rating for his service-connected gastrointestinal 
disability is being denied, as set forth below, there can be 
no possibility of prejudice to him.  As set forth herein, no 
additional notice or development is indicated in the 
appellant's claim. 

In an April 2003 letter, issued prior to the August 2003 
rating decision, and in a November 2006 letter, the RO 
informed the appellant of its duty to assist him in 
substantiating him claim under the VCAA and the effect of 
this duty upon him claim.  We therefore conclude that 
appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims files, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008) requires that VA notify the claimant that, to 
substantiate a claim: (1) the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

In this case, the Board is aware that the April 2003 and 
November 2006 VCAA letters do not contain the level of 
specificity set forth in Vazquez-Flores.  However, the Board 
does not find that any such procedural defect constitutes 
prejudicial error in this case because of the evidence of 
actual knowledge on the part of the veteran and other 
documentation in the claims file reflecting such notification 
that a reasonable person could be expected to understand what 
was needed to substantiate the claims.  See Sanders v. 
Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).  

In this regard, the Board is aware of the veteran's July 2004 
statement primarily concerns the effect his back disability 
has had on his employability and daily life.  Although the 
veteran has been furnished the criteria for an increased 
rating for the service-connected gastrointestinal disability, 
he has repeatedly focused instead on his dental and back 
disabilities. It can only be concluded that he does not 
consider his gastrointestinal condition to have a significant 
effect on his employability or daily life. The Board observes 
that a June 2005 decision by an Administrative Law Judge held 
the veteran to be disabled for Social Security purposes 
because of a back condition and sleep apnea. No mention was 
made of a gastrointestinal disorder

Therefore, the Board does not view the disability at issue to 
be impacted by the second requirement of Vazquez-Flores, and 
no further analysis in that regard is necessary.  

Finally, the SOC and the 2006 SSOC set forth the rating 
criteria applicable to the gastrointestinal disability.  The 
veteran was accordingly made well aware of the requirements 
for increased ratings for this disability pursuant to the 
applicable rating criteria, and such action thus satisfies 
the third notification requirement of Vazquez-Flores.  



It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

I.	Factual Background

Service connection for gastritis was granted by the RO in a 
March 1976 rating decision that assigned a noncompensable 
evaluation for the veteran's service-connected 
gastrointestinal disability.  A February 1994 rating decision 
awarded a 10 percent disability evaluation for the veteran's 
service-connected gastritis.

A January 1997 VA examination report indicates that the 
veteran was 6 feet tall and weighed 347 pounds.  It was noted 
that he weighed 306 pounds in May 1996 and 298 pounds in 
October 1992.  In an October 1997 rating decision, the RO 
awarded a 30 percent evaluation for the veteran's service-
connected gastritis that was characterized as gastritis with 
GERD in the August 2003 rating decision on appeal.

In March 2003, the RO received the veteran's current claim 
for an increased rating for his service-connected 
gastrointestinal disability in which he said that he had 
headaches and dental problems.

VA and non-VA medical records and examination reports, dated 
from May 2003 to October 2006, are associated with the claims 
file.

In May 2003, the veteran, who was 50 years old, underwent VA 
examination.  According to the examination report, results of 
prior esophagogastroduodenoscopy (EGD) tests confirmed the 
presence of severe GERD with erosions and ulcerations.  The 
veteran currently took omeprazol and an h2 blocker and slept 
on an elevated bed.  It was noted that he was recently 
diagnosed with a dental problem he was told could be related 
to GERD.  The veteran complained of occasional hoarseness and 
ear aches.  On examination, the veteran was noted to be well-
developed and well-nourished, and in "nad" (no acute 
distress?).  His vital signs were stable.  His abdomen was 
soft and non tender with bowel sounds present.  Results of 
laboratory tests of "hb" (hemoglobin?) were normal.  The 
clinical assessment was a patient with severe GERD that 
started during service, still symptomatic, and being actively 
followed up at private practice.

In July 2004, the veteran submitted copies of his December 
1993 and July 2003 private endoscopy studies.

When seen in the VA outpatient clinic in February 2005, the 
veteran denied having abdominal discomfort.  He weighed 282 
pounds.  The veteran claimed his body weight in 1997 was 
almost 500 pounds.  His abdomen was soft and obese; bowel 
sounds were present, and there was no tenderness.  Morbid 
obesity was noted.

A later-dated February 2005 VA medical record indicates that 
the veteran weighed 273 pounds and his blood pressure was 
high.  Results of laboratory data indicated hypothyroidism, 
for which medication was prescribed.  The veteran was advised 
about diet, exercise, and weight reduction.  When seen again 
in June 2005, for follow-up of his hypertension and 
hypothyroidism, he weighed 278 pounds.  

Records obtained from the Social Security Administration 
(SSA) indicate that in June 2005, the veteran was found to be 
totally disabled since February 2003.  He was held to be 
unable to work due to back disorders.

A November 2005 VA clinic record indicates that the veteran 
was seen to follow up his triglycerides and high cholesterol.  
He had no other complaints.  

In May 2006, the veteran underwent VA examination.  According 
to the examination report, the examiner reviewed the 
veteran's medical records.  It was noted that the veteran was 
diagnosed with pyrosis and dyspepsia in service and underwent 
numerous EGDs starting in 1993.  The most recent EGD 
performed by a private physician in July 2003 revealed 
gastritis and hiatal hernia.  At that time, the veteran took 
Aleve and aspirin.  He had been on Zantac and proton pump 
inhibitors.  Currently, the veteran only took Mylanta or 
Maalox at bedtime and elevated the head of his bed.  He 
occasionally had dysphagia for a pill and denied vomiting and 
hematemesis.  He had a gastric bypass in July 2004 but 
regained weight.  His hemoglobin was 14.7 and results of 
liver function tests performed in 2006 were normal.  

On examination, the veteran was described as obese, alert, 
and oriented.  He had poor dentition and was not jaundiced.  
His abdomen was obese and soft.  The clinical impression was 
that he had GERD that was controlled by over-the-counter 
antacids that the veteran took at bedtime and elevated the 
head of his bed. 

The veteran was seen in the VA outpatient clinic in May 2006 
to follow up his hypothyroidism and hyperlipidemia.  He had 
no complaints other than back pain that limited his exercise 
and caused him to gain ten pounds.  The veteran said his 
daughter who was visiting liked to eat in restaurants that 
might be the reason he gained some weight.  He was encouraged 
to exercise and loose weight.  On examination, the veteran 
weighed 287 pounds.  His abdomen was obese, soft and 
nontender.  Bowel sounds were present.  Results of hemoglobin 
and hematocrit tests were 14.7 and 41.

II.	Legal Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected gastrointestinal disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

The veteran's service-connected gastrointestinal disability 
is currently assigned a 30 percent rating under DC 7346-7307.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
The additional code is shown after a hyphen.  38 C.F.R. § 
4.27.  Here, the veteran's service-connected hiatal hernia is 
rated as analogous to hypertrophic gastritis.

DC 7346 evaluates hiatal hernia.  38 C.F.R. § 4.114, DC 7346.  
Under this diagnostic code, a 30 percent evaluation 
contemplates persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  Id. The next higher 
rating, of 60 percent, contemplates symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  Id.

Hypertrophic gastritis (identified by gastroscope) is rated 
under DC 7307.  38 C.F.R. § 4.114, DC 7307.  Under this 
diagnostic code, a 30 percent evaluation is in order for 
multiple small eroded or ulcerated areas and symptoms and a 
60 percent rating requires chronic hypertrophic gastritis 
with severe hemorrhages or large ulcerated or eroded areas.  
Id.  

Under DC 7305, that evaluates duodenal ulcer, a 40 percent 
evaluation contemplates moderately severe symptoms that are 
less than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year.  38 C.F.R. § 4.114, DC 7305 (2007).  A 60 
percent rating is warranted when there is evidence of severe 
symptoms of pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  Id.

Stricture of the esophagus is rated under DC 7203.  38 C.F.R. 
§ 4.114, DC 7203 (2007).  A severe stricture of the 
esophagus, permitted liquids only, warrants a 50 percent 
rating.  Id.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, are not to be combined 
with each other.  Instead, a single evaluation will be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

Weight loss is a criterion for a disability rating higher 
than currently assigned for the veteran's gastrointestinal 
disorder under DC 7307.  For purposes of evaluating 
conditions in Section 4.114, the term "substantial weight 
loss" means a loss of greater than 20 percent of the 
individual's baseline weight, sustained over three months or 
longer; and the term "minor weight loss" means a weight 
loss of 10 to 20 percent of the individual's baseline weight, 
sustained for three months or longer. The term "inability to 
gain weight" means that there has been substantial weight 
loss with inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the two-
year-period preceding onset of the disease.  See 38 C.F.R. § 
4.112 (2007).

Upon review of the objective and probative medical evidence 
of record, the Board is of the opinion that a rating in 
excess of the currently assigned 30 percent evaluation is not 
warranted for the veteran's service-connected 
gastrointestinal disability.  In May 2003, the veteran 
complained of occasional hoarseness and earaches but the VA 
examiner said he was well developed and well nourished, and 
diagnosed severe GERD that was still symptomatic and, in May 
2006, he complained of occasional dysphagia for a pill but 
denied vomiting or hematemesis.  Although the May 2003 VA 
examiner noted that the results of EGD studies showed the 
veteran had severe gastritis, the record lacks clinical 
evidence of severe hemorrhages or later ulcerated or eroded 
areas for the next highest rating of 60 percent under DC 
7307.  Furthermore, the record does not contain evidence that 
would support a finding that the veteran suffers from 
vomiting, material weight loss, hematemesis or melena with 
moderate anemia for the next highest rating of 60 percent 
under DC 7346.  

Additionally, under DC 7305, a 60 percent rating is 
applicable if the gastrointestinal disorder is severe, with 
pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  A 40 percent evaluation is 
warranted for symtoms productive of moderately severe 
impairment of health.  Here, the probative medical evidence 
fails to show that the veteran has hematemesis, melena, or 
anemia.  None of the clinical records indicate that the 
veteran is in a poor state of health or nutrition and, as 
noted, he was urged to lose weight.  While the record 
includes his complaint of dysphagia for a pill, neither 
moderately severe nor severe impairment of health is shown 
and the veteran's symtoms simply do not meet the criteria for 
a 40 or 60 percent rating under DC 7305.  

During his VA examination in May 2003, the veteran indicated 
that he had occasional hoarseness and earaches.  There was no 
clinical evidence of epigastric tenderness and, while in May 
2003, the VA examiner noted that the veteran took prescribed 
medication, in May 2006, the VA examiner said that the 
veteran took over-the-counter medication for his symtoms that 
included occasional dysphagia for a pill but no vomiting or 
hematemesis.  The 2005 and 2006 VA outpatient records are not 
referable to complaints or findings regarding the veteran's 
service-connected gastrointestinal disability.  Thus, the 
veteran's symtoms of gastritis and dysphagia are simply not 
shown to be productive of severe impairment of health.  
Although the veteran has been noted to have hoarseness, and 
difficulty swallowing, the Board notes that such 
symptomatology is consistent with the currently assigned 30 
percent rating.  In the absence of moderately severe symptoms 
that are less than severe but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year due to duodenal 
ulcer, and the veteran's own denial of current symptomatology 
beyond occasional dysphagia and gastritis, the evidence is 
clearly not in support of a rating in excess of 30 percent 
under DC 7305.  Therefore, the schedular criteria for an 
increased rating under DC 7346-7307 are not met.  

Certainly, the Board acknowledges that, during the pendency 
of the veteran's appeal, he took prescribed medication for 
discomfort and pain caused by his gastrointestinal 
disability.  Clearly, his service-connected condition is not 
cured and requires the use of medication or some over-the-
counter products.  As such, the Board is of the opinion that 
the probative medical evidence demonstrates no more than 
considerable impairment due to intermittent episodes of 
gastritis and dysphagia partially relieved by prescribed 
medication or over-the-counter medication.  While the veteran 
experiences some dysphagia and gastritis, his symptoms are to 
be considered, but are not determinative of the criteria for 
a 60 percent rating under DC 7346.  In fact, the VA physician 
in May 2003 described him as well developed and nourished.  
Overall, his symptoms do not reflect a severe impairment 
productive of severe impairment of health.  The evidence of 
record indicates that the veteran has dysphagia but no 
vomiting, material weight loss, hematemesis or melena, or 
even moderate anemia.  Although the VA medical records and 
examination reports indicate that the veteran had severe 
GERD, his gastrointestinal symptoms have not resulted in 
severe impairment of health.  The Board finds, therefore, 
that the criteria for a higher rating based on the criteria 
for a hiatal hernia are not met.  

Although the veteran's weight has fluctuated during the 
pendency of his appeal, there is no clinical evidence of 
material weight loss.  Here, the record clearly indicates 
that examiners encouraged the veteran, who is 6 feet tall, to 
lose weight.  In February 2005, he weighed 282 pounds and, 
later in the month, 273 pounds, when he was diagnosed with 
hypothyroidism and thyroid replacement medication was 
prescribed.  In June 2005, he weighed 278 pounds but, in May 
2006, he weighed 287 pounds, a gain of 10 pounds since his 
last clinic visit that he attributed to inactivity due to a 
non-service-connected orthopedic problem, and frequently 
eating in restaurants with his visiting daughter.

Furthermore, despite the veteran's report of difficulty 
swallowing, there is no evidence of severe stricture of the 
esophagus permitted liquids only, such as to warrant a 50 
percent rating under DC 7203.  Because the criteria for a 
higher rating are not met under any of the relevant 
diagnostic codes, the Board has determined that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a disability rating in excess of 30 percent 
for a gastrointestinal disability.

The Board also finds that the manifestations attributable to 
the combination of gastritis and GERD are not of such 
severity as to warrant elevation to a 40 percent evaluation.  
GERD and gastritis are co-existing diseases that do not lend 
themselves to distinct and separate evaluations without 
violating the rule against pyramiding.  See 38 C.F.R. 
§§ 4.113 and 4.114 (2007). 

The Board recognizes that the veteran experiences frequent 
and regular symtoms associated with his service-connected 
gastrointestinal disability.  Nevertheless, based upon the 
objective evidence of record described above, the Board 
concludes that the preponderance of the medical evidence is 
against his claim for a rating in excess of 30 percent for 
his service-connected gastritis with GERD.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

Finally, an increased rating could apply if the case 
presented an exceptional or unusual disability picture, with 
such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular criteria.  38 C.F.R. 
§ 3.321(b) (1) (2007).  The evidence does not show that the 
veteran's service-connected gastrointestinal disability has 
resulted in frequent hospitalizations.  In addition, the 
evidence does not show that the gastrointestinal disability 
has caused marked interference with employment, e.g. wage 
statements, sick leave reports, employers' statements.  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b) (1) are not met.



ORDER

A rating in excess of 30 percent for gastritis with GERD is 
denied.


REMAND

In March 2003, the veteran submitted a claim for a dental 
problem and headaches that he said were associated with his 
service-connected gastrointestinal disability.  He requested 
"some sort of financial assistance" for future dental 
procedures.  In an August 2003 rating decision, the RO denied 
the veteran's claim for service connection for a dental 
disorder.  

In a July 2004 written statement, the veteran said that he 
wanted to appeal the denial of secondary problems with his 
teeth and that he did "not wish to be financially 
compensated for [his dental problem] but I would respectfully 
request that you at least afford me treatment and corrective 
action and would please reconsider your last decision."  An 
August 2004 deferred rating decision indicates that the 
veteran needed a rating to determine if he was eligible 
dental treatment purposes.  In a November 2004 letter, the RO 
told the veteran that his dental claim was denied only for 
service-connected compensation benefits and not specifically 
for dental treatment.  He was advised that his letter was 
referred to the appropriate unit for preparation of a dental 
rating for treatment purposes.  A January 2005 deferred 
rating decision indicates that a request from the VA medical 
center for a dental rating was needed before the dental 
rating for treatment purposes could be processed.  In a 
January 2005 letter, the RO advised the veteran of its duty 
to assist him regarding his claim for service-connected 
compensation benefits for a dental condition for treatment 
purposes only.  The February 2005 VA outpatient record 
recommended a dental consultation for caries.  There is no 
further reference to the veteran's dental claim in the claims 
file.

Thus, it is unclear if the veteran established a dental 
rating for treatment purposes and the Board construes his 
July 2004 written statement as a timely notice of 
disagreement (NOD) as to the issue of entitlement to service 
connection for a dental disorder to include for treatment 
purposes, and to include as secondary to his service-
connected gastrointestinal disability.  Accordingly, the 
Board is required to remand this issue to the RO for issuance 
of a statement of the case.  See Manlincon v. West, 12 Vet. 
App. 238 (1999) (NOD initiates review by the Board of the 
RO's denial of the claim, and bestows jurisdiction on the 
Court, so the Board must remand such issue to the RO, for 
issuance of a statement of the case)

Thus, due process requires that this case be REMANDED to the 
RO/AMC for the following action:

The RO should issue a statement of the case 
regarding
the issue of entitlement to service connection for 
a dental
disorder to include for treatment purposes, and to 
include as secondary to the veteran's service-
connected gastrointestinal disability.  Then, if, 
and only if, the veteran completes his
appeal by filing a timely substantive appeal as to 
this issue, 
should that claim should be returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


